PER CURIAM.
Michael Adrian Thomas appeals from the district court’s order denying his 28 U.S.C.A. § 2255 (West Supp.2000) motion. On appeal, Thomas argues only issues not raised in district court. We decline to consider these claims for the first time on appeal. See First Va. Banks, Inc. v. BP Exploration & Oil Inc., 206 F.3d 404, 407 n. 1 (4th Cir.2000) (declining to consider issues raised for the first time on appeal); Muth v. United States, 1 F.3d 246, 250 (4th Cir .1993) (holding that issues raised for the first time on appeal will not be considered absent exceptional circumstances of plain error or fundamental miscarriage of justice). Therefore, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.